Mason, J.
(dissenting): Courts have sometimes overworked the rule of ejusdem generis—that such words as "and others,” following in a statute the enumeration of a number of articles, should by construction be expanded into the phrase “and others of the same kind.” But the rule is still a sound one, especially in the interpretation of a penal act, where its application gives to the language of the legislature the meaning most probably intended when all considerations bearing on the matter have been duly weighed. Here the dangerous weapons specifically named in the statute have a quality in common, bearing a clear relation to the evil to be remedied. They all (with the exception of the toy pistol, which, as noted in the opinion of the court, was inserted by amendment after the bill had been introduced) are weapons primarily intended and used to inflict injury upon human beings, and generally speaking serving no worthy purpose but the quite exceptional one of self-defense. The shotgun, on the other hand, is habitually employed for such useful and ordinary purposes as protecting crops and procuring game. Moreover, it is such a common implement that if the lawmakers intended to include it in the prohibited list it is extremely unlikely they would have failed to mention it.